Citation Nr: 1434388	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-21 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1966.  The Veteran served in the Republic of Vietnam, and he was awarded (among other decorations) the Combat Infantryman Badge and the Purple Heart.  The Veteran died in July 2011; the appellant here is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Milwaukee, Wisconsin, Pension Center of the Department of Veterans Affairs (VA) that denied the appellant's claim for service connection for the cause of the Veteran's death.  As the appellant resides in Tennessee, the Nashville Regional Office (RO) has jurisdiction over the case.

The appellant appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is in the Veteran's file. 


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2011.  His death certificate lists pancreatic cancer as the immediate cause of death.  No other disabilities or diseases were listed as contributory causes.  

2.  At the time of his death, the Veteran was service-connected for eight disabilities, including residuals of right breast cancer and residuals of a gunshot wound to the chest.  

3.  The most probative competent evidence of record links the Veteran's pancreatic cancer to either his active service or to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have been met.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for a disability shown to be secondary to an already service-connected disorder.  See 38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.

The appellant, the Veteran's surviving spouse, seeks service connection for the cause of the Veteran's death.  She contends that his July 2011 death from pancreatic cancer is due either directly to his active service or due to the treatment he received for his service-connected breast cancer.  

The appellant's argument is supported by two November 2013 letters from A.E.F., Ph.D., a senior medical radiation physicist from the Indiana University Health System who had previously treated the Veteran for his service-connected breast cancer.  In his first letter, Dr. A.E.F. noted that the Veteran received a significant number of X-rays during his active service.  Dr. A.E.F. noted that he had previously provided an opinion that linked the Veteran's breast cancer to this in-service history of radiation exposure.  He opined that the Veteran's prior radiation exposure could have contributed to his later developing pancreatic cancer.  He also stated that the Veteran's herbicide exposure with radiation may increase his risk for cancer.  

In a second letter, Dr. A.E.F. again summarized the Veteran's medical history, including his history of in-service radiation exposure and his breast cancer.  Dr. A.E.F. concluded that "it is at least as likely . . . that radiation exposure, combined with [other factors] including exposure to Agent Orange, the chemotherapy drugs used to treat his breast cancer, and the infection from his wounds suffered in the Republic of Vietnam resulted in the development of [the Veteran's] pancreatic cancer."

In contrast, in a May 2012 opinion, a VA orthopedics resident concluded that it is less likely than not that the Veteran's in-service radiation exposure contributed to his pancreatic cancer.  He stated that though the Veteran did have multiple X-rays, radiation exposure alone cannot explain his pancreatic cancer.  He further determined that there is no medical evidence to support a contention that his in-service infection following his gunshot wound could cause a later case of pancreatic cancer.  

The opinion of Dr. A.E.F. is of greater probative value than that of the VA examiner.  Dr. A.E.F. considered all possible avenues for service connection, not simply the Veteran's in-service radiation exposure or in-service infection.  Dr. A.E.F.'s letters are detailed and supported by references to the record, while the VA opinion is short and conclusory.  Further, Dr. A.E.F. is a radiation physicist, whereas the VA examiner is an orthopedic resident.  

Resolving all reasonable doubt in favor of the appellant, service connection for the cause of the Veteran's death is warranted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


